Citation Nr: 0914163	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as numbness of 
the lower extremities.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for a bladder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in January 
2004, April 2004 and June 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

On his substantive appeal forms, the Veteran indicated that 
he desired a Board Hearing be held at the RO.  A December 
2008 letter from the RO notified him that the requested 
hearing had been scheduled for a date in March 2009.  The 
Veteran failed to appear for his scheduled hearing.  As the 
claims file does not reflect that the letter was returned as 
undeliverable, and the Veteran has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702. 

The Board's decision on the claims for service connection for 
sinus and bladder disabilities is set forth below.  The 
claims for service connection for PTSD, for tinnitus, for 
peripheral neuropathy of the lower extremities, and for 
bilateral shoulder disability are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the Veteran when further action, on his 
part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent medical evidence that the Veteran 
has a diagnosis of a sinus disability.

3.  There is no competent medical evidence that the Veteran 
has a diagnosis of a bladder disability.


CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  A bladder disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in August 2003 and January 2004.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
for service connection for sinus and bladder disabilities, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in October 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to disability ratings and effective dates was not provided to 
the Veteran; however, this deficiency is not shown to 
prejudice the Veteran.  Because in the decision herein, the 
Board denies service connection for the two claimed 
disabilities, no disability ratings or effective dates are 
being, or are to be, assigned.  Therefore, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Sinus 

An October 1996 service treatment record revealed that the 
Veteran was treated for a stuffy and runny nose and other 
symptoms of a probable viral syndrome.  A December 2002 x-ray 
noted that the Veteran's paranasal sinuses showed no 
significant pathology.  In July 2003, he was treated for head 
congestion.  There were no complaints of, or a diagnosis of, 
sinusitis during his period of active duty.

Post service, December 2003 VA medical records showed a 
diagnosis of sinusitis by a nurse practitioner, when the 
Veteran was seen for headaches and some sinus drainage, 
though two weeks later her assessment was changed to 
"sinusitis/resolving".  

Bladder

Service treatment records and post-service private and VA 
medical records found in the claims file are negative for any 
complaints of, or any diagnosis of, a bladder condition.  

Analysis

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran's service treatment records, though 
they show complaints of nasal congestion, are entirely 
negative for a diagnosis of a sinus disability.  While an 
examiner at a VA medical facility in December 2003 diagnosed 
sinusitis the evidence indicated an acute episode which 
resolved.  VA outpatient medical records in the claims file, 
dated up to December 2006, do not reveal any further 
complaints of, or treatment for, a sinus disability.  As 
noted above, there is no inservice or post service medical 
evidence of a bladder disability.  

Simply put, in the absence of proof of present sinus and 
bladder disabilities, there can be no valid claim for service 
connection for either.  As there is no competent evidence 
that the Veteran currently has a sinus or bladder disability, 
service connection for either is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 233, 225 (1992) (service connection 
presupposes a current diagnosis of the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claims for service connection for 
a sinus disability and for a bladder disability.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to service connection for a bladder disability is 
denied.






REMAND

At the outset, it appears that the Veteran is incarcerated.  
More specifically, the Veteran's service representative noted 
in his March 2009 brief that as of January 2007 the Veteran 
was in pre-trial confinement.  Other information found in the 
claims file showed his latest change of address as the 
Southern Regional Jail in Mercer County, West Virginia.  
Accordingly, the Veteran may be substantially unavailable to 
participate in most aspects of the development of his claims.

However, the duty to assist incarcerated veterans requires VA 
to tailor its assistance to meet the peculiar circumstances 
of confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995); Hager, J., "VA's Duty to Assist Incarcerated 
Veterans," 1 Vet. L. Rev. 231 (2009).  

The provisions of the VCAA, noted above, are applicable to 
this appeal.  The VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a disability compensation 
claim.  38 C.F.R. § 3.159.  A review of the record shows that 
the Veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims for service connection for PTSD, for tinnitus, for 
peripheral neuropathy of the lower extremities, and for a 
bilateral shoulder disability by correspondence dated in 
August 2003, January 2004 and January 2005.  The Board finds, 
however, that a remedial notice should be provided as a 
result of the Court decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The duty to assist also includes providing a thorough medical 
examination or medical opinion.  See Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  When he filed his VA Form 9, or 
substantive appeal, the Veteran specifically requested a VA 
examination for his PTSD complaint.  In July 2008, the RO 
notified the incarcerated Veteran that he was to be scheduled 
for an examination, though a subsequent supplemental 
statement of the case reported that the Veteran failed to 
appear for a VA examination concerning his PTSD claim.  In 
any event, information in the claims file discloses notice to 
the Veteran of the examination but no indication that VA 
officials attempted to work with jail or prison officials to 
facilitate an examination.  In addition, the Veteran's 
service representative argued in his March 2009 brief that 
this matter be remanded and the Veteran be scheduled for a 
new VA examination because one of his claimed inservice 
stressors had been verified by the RO [the crash of a 
helicopter which killed both pilots at Fort Polk in 
Louisiana] and there is already a diagnosis of PTSD in VA 
outpatient medical records.  

The representative also has requested that the Veteran be 
scheduled for VA examinations for his claims for service 
connection for peripheral neuropathy of the lower extremities 
and for a bilateral shoulder disability. 

Regarding service connection for peripheral neuropathy of the 
lower extremities, the Board notes that only one month after 
the Veteran's discharge from service, he underwent several VA 
examinations in October 2003.  He complained to one examiner 
of numbness in the bilateral lower extremities when sitting 
for prolonged periods of time.  (The Board notes that the 
Veteran is service-connected for spinal fusion at C6-7 with 
residual headaches and for peripheral neuropathy of the left 
upper extremity.)  The representative has requested a remand 
because of the close proximity of this complaint to service.

Regarding service connection for a bilateral shoulder 
disability, the Board notes more than a half-dozen complaints 
of shoulder pain while in service.  An October 2003 VA 
examiner reported that he believed that shoulder weakness and 
difficulties with his left shoulder pain were actually a 
residual from neck problems.  The examiner then recommended 
that the Veteran have an EMG to see what residual neuropathy 
remained from his inservice cervical fusion surgery.  The 
representative has requested a remand for this purpose.

Finally, regarding the Veteran's remaining claim for service 
connection for tinnitus, the Board notes that service 
treatment records indicated that the Veteran wore hearing 
protection while in service and was once determined to have 
potentially hazardous exposure to noise.  A subsequent March 
2001 audiogram noted that the Veteran, whose military 
occupational specialty was as a cavalry scout, was routinely 
exposed to noise.  Post service, a little more than a month 
after discharge from service, he told an October 2003 VA 
neurological examiner that he had occasional tinnitus in both 
ears.

In this case, the Board finds that the evidence of record 
indicates that there may be a nexus between current PTSD, 
tinnitus, peripheral neuropathy of the lower extremities, as 
well as bilateral shoulder complaints and the Veteran's 
period of service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Therefore, on remand, the AMC/RO should attempt to schedule 
the Veteran for one or more VA examinations to determine 
whether he meets VA's requirements for PTSD and whether there 
is a nexus, or relationship, between his claimed tinnitus, 
shoulder disorder, and peripheral neuropathy of the lower 
extremities and his period of active duty.  While VA does not 
have the authority under 38 U.S.C.A. § 5711 (West 2002) to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends to arranging for adequate 
evaluation within the prison facility, or if unable to do so, 
having him examined by a fee-basis physician or requiring a 
VA physician to examine him.  See Bolton, 8 Vet. App. at 191.  
Therefore, the AMC/RO should schedule the examination(s) at 
the Southern Regional Jail with a correctional or fee-basis 
examiner, and document such efforts, if proper arrangements 
cannot be made to have the Veteran examined at a VA facility.  
The AMC/RO should determine which state or local official has 
the authority to respond to VA requests for an examination 
and records and obtain a definitive answer from that official 
to document in the claims file.  See Mercurio v. Nicholson, 
21 Vet. App. 401 (Table), No. 05-1299, 2006 WL 3200829, at *3 
(Aug. 31, 2006); Hager, supra, at 240.

On remand the Veteran also should sign current release forms 
permitting the AMC/RO to obtain relevant private medical 
records not already in the claims file, including, but not 
limited to, those from the Southern Regional Jail, if treated 
there for his PTSD, tinnitus, shoulder, and peripheral 
neuropathy of the lower extremity disorders.  In November 
2005, the Veteran also requested that the RO obtain his 
records from the Princeton, West Virginia, Vet Center, but 
there is no indication in the record that the RO has done so.  
In addition, copies of the Veteran's VA medical records in 
the claims file, from the Beckley, West Virginia, Medical 
Center ("VAMC"), are dated only to December 2006, and 
should be updated, if the Veteran has received treatment 
there in the past two years.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2008) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  In particular, the AMC/RO should 
ensure that its notice letter meets the 
requirements of Dingess/Hartman v. 
Nicholson (cited to above), as 
appropriate.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his PTSD, tinnitus, shoulder, and 
peripheral neuropathy of the lower 
extremity disorders and whose records are 
not already found within the claims file.  
Of particular interest are any outstanding 
records of evaluation and/or treatment of 
these disorders from the Southern Regional 
Jail; from the Princeton, West Virginia, 
Vet Center; and from the Beckley VAMC, for 
the period from December 2006 to the 
present.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the AMC/RO should 
attempt to coordinate with the state or 
local department of corrections, as 
appropriate, to schedule the Veteran to 
undergo examinations for PTSD, tinnitus, 
peripheral neuropathy of the lower 
extremities, and a shoulder disability, by 
a correctional or fee-basis physician to 
determine whether these disabilities are 
related to the Veteran's period of active 
service.  The AMC/RO should determine 
which state or local official has the 
authority to respond to its requests for 
an examination and medical records and 
obtain a definitive answer from that 
official and document that response in the 
claims file.  All indicated tests and 
studies are to be performed.  Prior to the 
examination(s), the claims folder must be 
made available to the physician(s) 
conducting the examination(s) for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).

As to PTSD, the Veteran is to be afforded 
a VA medical examination by a psychiatrist 
or psychologist.  The purpose of such 
examination is to ascertain the nature and 
etiology of the Veteran's claimed PTSD.  
The examiner must offer an opinion, with 
full supporting rationale, as to whether 
the Veteran has PTSD meeting the criteria 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994), and, if 
so, whether it is at least as likely as 
not that the Veteran's PTSD is the result 
of his verified in-service event.  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
Veteran and any verified stressor.

As to tinnitus, following review of the 
claims folder and an examination of the 
Veteran, the examiner should specifically 
identify whether the Veteran has tinnitus 
currently and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
tinnitus disorder was incurred in or 
aggravated by service.

As to peripheral neuropathy of the lower 
extremities, claimed as numbness of the 
lower extremities, following review of the 
claims folder and an examination of the 
Veteran, the examiner should provide an 
opinion whether the Veteran has peripheral 
neuropathy of the lower extremities and, 
if so, whether it is at least as likely as 
not (50 percent probability or greater) 
that this disorder was incurred in or 
aggravated by service.

As to the bilateral shoulder disability, 
following review of the claims folder and 
an examination of the Veteran, the 
examiner should provide an opinion whether 
the Veteran has a current bilateral 
shoulder disability and, if so, whether it 
is at least as likely as not (50 percent 
probability or greater) that this disorder 
was incurred in or aggravated by service.

If, after attempting to obtain a fee-basis 
or a correctional examiner, the AMC/RO 
cannot procure an examiner, such should be 
documented in the claims file.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


